Title: From Thomas Jefferson to the Governor of Virginia, 7 February 1787
From: Jefferson, Thomas
To: Governor of Virginia



Paris Feb. 7. 1787.

I have the honour of inclosing to your Excellency a report of the proceedings on the inauguration of the bust of the Marquis de la Fayette in this city. This has been attended with a considerable, but a necessary delay. The principle that the King is the sole fountain of honour in this country, opposed a barrier to our desires which threatened to be insurmountable. No instance of a similar proposition from a foreign power had occurred in their history. The admitting it in this case is a singular proof of the king’s friendly dispositions towards the States of America, and of his personal esteem for the character of the Marquis de la Fayette.
I take this the earliest occasion of congratulating my country on your Excellency’s appointment to the chair of government, and of assuring you with great sincerity of those sentiments of perfect  esteem & respect with which I have the honour to be your Excellency’s most obedient and most humble servant,

Th: Jefferson

